Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of S.K., S.M., Jr., and A.M.,        Appeal from the 336th District Court of
Children                                             Fannin County, Texas (Tr. Ct. No. FA-17-
                                                     43335). Opinion delivered by Chief Justice
No. 06-18-00075-CV                                   Morriss, Justice Moseley and Justice
                                                     Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.


                                                     RENDERED NOVEMBER 7, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk